DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                    AMERA FEDERAL 300, LTD,
                  a Florida limited liability company,
                               Appellant,

                                   v.

 SHOPPING CTR. INTEREST LLC, a Florida limited liability company,
        and TAB 250, LTD, a Florida limited partnership,
                         Appellees.

                             No. 4D18-327

                          [January 17, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE 12-30344
(02).

   Naomi R. Alzate and Robert A. Sweetapple of Sweetapple, Broeker &
Varkas, PL, Boca Raton, for appellant.

   Gaspar Forteza, Moises T. Grayson, and Edward Proenza of Blaxberg,
Grayson, Kukoff & Forteza, P.A., Miami, for appellee Shopping Center
Interest, LLC.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.